Citation Nr: 1620636	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-42 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service April 1967 to April 1970, which included conceded service in the Republic of Vietnam.  The Veteran died in March 1991; the Appellant in this case is the Veteran's surviving spouse.  During the Veteran's lifetime, service connection was awarded for perceptive deafness.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the claim of service connection for cause of the Veteran's death and denied that claim on the merits.  The Appellant timely appealed that decision.  

The Board remanded the claim in April 2011 for additional development.  It was returned to the Board in May 2012, at which time the Board reopened the claim and again remanded the case for additional development.  The case was returned to the Board in February 2013, at which time the Board denied service connection for cause of the Veteran's death.  The Appellant timely appealed that claim to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the parties agreed to jointly vacate and remand the case back to the Board in a November 2013 Joint Motion for Remand.  

Subsequently, the case was returned to the Board in June 2014, at which time it was remanded for development in accordance with the November 2013 Joint Motion's directives.  The case was returned to the Board in September 2014, when the Board again denied service connection for cause of the Veteran's death.  The Appellant again timely appealed that decision to the Court.  During the pendency of that appeal, the parties, again, agreed to jointly vacate and remand the case back to the Board in a September 2015 Joint Motion for Remand.  The case has been returned to the Board at this time in compliance with the September 2015 Joint Motion for Remand and Court order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In response to the Board's letter in December 2015, the Appellant, in February 2016 correspondence, indicated that she was submitting additional evidence and did not wish to waive original jurisdiction review of this additional evidence; therefore, the Board must remand this case at this time.  

On remand, the AOJ should obtain a VA medical opinion from a qualified examiner with regards to whether the Veteran's base of tongue cancer-the cause of his death-was due to or caused by his military service, to include his conceded exposure to herbicides therein, as directed by the Joint Motion for Remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Submit the claims file to an oncologist or other appropriate physician/specialist in order to determine whether the Veteran's base of tongue cancer is caused by or otherwise the result of his military service, to include his conceded herbicide exposure therein.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  

The examiner should specifically opine as to the following:

(a) Whether the Veteran's base of the tongue cancer in this case is a respiratory cancer for purposes of the VA regulations, or whether such is an oropharyngeal cancer.  

(b) If the examiner finds that the Veteran's cancer is an oropharyngeal cancer, the examiner should then opine whether the Veteran's base of tongue cancer more likely, less likely or at least as likely as not (50 percent or greater probability) was a result of his military service, to include his noted and conceded exposure to Agent Orange and other tactical herbicides therein.

In any discussion, the examiner should discuss the provided medical literature dated December 2014, titled "Agent Orange Exposure and Cancer Incidence in Korean Vietnam Veterans: A prospective Cohort Study."  The examiner should also address the June 2012 and July 2014 medical opinions and those examiners' findings and conclusions, as well as the appellant's several statements containing her arguments and contentions.

The examiner should additionally discuss this Veteran's particularized risk factors for development of base of tongue cancer based on the evidence of record and his personal medical history, which includes: exposure to Agent Orange and other tactical herbicides as a result of his service in the Republic of Vietnam; development of cancer at the age 45, but more than 20 years after discharge from service; and, without any family history of cancer, or history of tobacco or alcohol use.

Finally, while the IOM studies are relevant in this case, the examiner should not rely solely on those studies as a rationale for his/her medical conclusions, but rather must consider the totality of the evidence of record in this case.  Again, such evidence includes the submitted December 2014 medical article, several noted "risk factors," as well as an individualized medical history that the examiner must consider in conjunction with the IOM studies.  

The examiner is asked to specifically state "which studies he/she finds to be persuasive, whether there are other risk factors that might be the cause of [base of tongue cancer], and whether the condition has manifested itself in an unusual manner."  See Polovick v. Shinseki, 23 Vet. App. 48 (2009).  In other words, the examiner must account for which evidence he/she finds persuasive and which he/she does not find persuasive in coming to his/her medical conclusions.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  Such detailed medical explanation must involve the reasoning and medical principles involved that would make rendering an opinion impossible; the Board notes that the lack of any records is not a medical principle on which a such a finding can be sustained.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Appellant's claim of service connection for cause of the Veteran's death.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

